NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1
 


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 29, 2013*
                                  Decided March 29, 2013

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐2244

SAMUEL LEE ANDERSON,                                Appeal from the United States District
    Plaintiff–Appellant,                            Court for the Northern District of Illinois,
                                                    Western Division.
       v.
                                                    No. 09 C 50196
ROBERT BALES, et al.,     
     Defendants–Appellees.                          Frederick J. Kapala,
                                                    Judge.

                                         O R D E R

        Samuel Anderson, an Illinois state prisoner, sued a prison doctor and two nurses for
deliberate indifference to his hernia, hematuria, and cardiomyopathy, 42 U.S.C. § 1983. The
district court granted summary judgment for the defendants, concluding that Anderson
failed to present evidence challenging their medical judgment that his hernia could be
treated adequately with non‐surgical measures, and that Anderson had abandoned his
claims regarding his other conditions.



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐2244                                                                                  Page 2

        Anderson appeals, but his scant brief is inadequate. We liberally construe pro se
filings, Erickson v. Pardus, 551 U.S. 89, 94 (2007); Arnett v. Webster, 658 F.3d 742, 751 (7th Cir.
2011), but Anderson still must make a cogent argument with citations to the record and
supporting authority, see FED. R. CIV. P. 28(a)(9); Correa v. White, 518 F.3d 516, 517 (7th Cir.
2008); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Anderson has failed to do so
and thus has not preserved any issue for appeal. See Wehrs v. Wells, 688 F.3d 886, 891 n.2
(7th Cir. 2012); Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998).

        Even if Anderson had properly preserved his claim, it lacks merit. As the district
court explained, the evidence showed that a doctor and nurse examined Anderson at least
nine times (not including medicine renewals) between October 2008 and October 2009,
diagnosed him with a reducible hernia, manually reduced the hernia, showed him how to
reduce it on his own, and prescribed him pain killers and an abdominal binder to treat the
hernia. Anderson’s claim boils down to a disagreement with the doctor’s medical judgment
(he wanted surgery and the doctor concluded that he could be treated effectively without
it), and a disagreement with a method of treatment does not support a claim of deliberate
indifference. See Estelle v. Gamble, 429 U.S. 97, 103–05 (1976); Johnson v. Doughty, 433 F.3d
1001, 1014 (7th Cir. 2006); Taylor v. Turner, 884 F.2d 1088, 1090 (8th Cir. 1989). 

                                                                                        DISMISSED.